          Case 1:20-cr-00412-AT Document 98 Filed 03/08/21 Page 1 of 1

                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                     DOC #: _________________
                                                              DATE FILED: 3/8/2021

              -against-
                                                                        20 Cr. 412 (AT)

BRIAN KOLFAGE,                                                             ORDER
STEPHEN BANNON,
ANDREW BADOLATO, and
TIMOTHY SHEA,

                       Defendants.
ANALISA TORRES, District Judge:

       By letters dated February 18 and March 1, 2021, ECF Nos. 88, 89, Defendant Stephen
Bannon requests that the Court exonerate his bail and bail conditions in light of the pardon
granted to him by former President Donald J. Trump, ECF No. 79. By letters dated February 25
and March 5, 2021, the Government indicates its consent to this request. ECF Nos. 86, 92.
Accordingly, Bannon’s request is GRANTED. U.S. Pretrial Services or any other agency that
has custody of Bannon’s passport is directed to return it to him.

        In addition, the Government agrees to return any of Bannon’s personal property in its
possession without evidentiary value. ECF Nos. 89, 92. Accordingly, Bannon’s request for the
return of such property is GRANTED. To the extent that such property has not yet been
returned, the Government is directed to do so.

       SO ORDERED.

Dated: March 8, 2021
       New York, New York
